                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION at LEXINGTON

SHARON DALE GREER,                       )
                                         )
       Petitioner,                       )
                                         )                    Case No.
v.                                       )              5:16-cv-338-JMH-CJS
                                         )
AARON SMITH, WARDEN,                     )              MEMORANDUM OPINION
KENTUCKY STATE REFORMATORY,              )                   AND ORDER
                                         )
       Respondent.                       )

                                        ***
       This     matter    is   before   the     Court    on    the     report     and

recommendation (“R&R”) of Magistrate Judge Candace J. Smith.                     [DE

21].    Kentucky state prisoner Sharon Dale Greer, proceeding pro

se, filed a motion pursuant to 28 U.S.C. § 2254.                    [DE 1].     Greer

raised several challenges in his § 2254 petition.                   Consistent with

local practice, Magistrate Judge Smith conducted a preliminary

review of Greer’s claims and recommended that Greer’s petition be

denied.       [DE 21].

       Now, Greer objects to only one of Magistrate Judge Smith’s

recommendations.          Greer contends that he received ineffective

assistance of counsel because counsel “refused to convey his

acceptance of a plea agreement.”             [DE 25 at 1, Pg ID 463].

       Having     reviewed     the   matter    de   novo,     the    Court    adopts

Magistrate Judge Smith’s recommendations as its own because Greer

has failed to provide any objective evidence that he was offered

or accepted a fifteen-year plea deal from the Commonwealth.                       As

                                         1
such, the Court ACCEPTS and ADOPTS the report and recommendation

of Magistrate Judge Smith [DE 21] in its entirety and Greer’s

habeas petition [DE 1] is DENIED.

                I.    Background and Procedural History

     Greer states that he “objects to the Magistrate’s R & R

because he has blindly accepted the state courts’ finding of fact,

without looking at the glaring unreasonableness of those facts.”

[DE 25 at 6, Pg ID 468].         Still, while Greer clearly disagrees

with the findings of fact made by the state trial court pertaining

to his alleged acceptance of a plea agreement, Greer makes no

specific objection to the Magistrate Judge’s recitation of the

relevant facts.      As such, the Court adopts the accurate procedural

and factual recitation in Judge Smith’s report and recommendation.

[DE 21 at 1-6, Pg ID 437-42].

                         II.   Standard of Review

     As   the   Magistrate     Judge   correctly   noted,   Greer’s   habeas

petition is governed by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”).             AEDPA allows federal courts to

grant habeas relief when the state court’s adjudication of the

claim:

     (1) resulted in a decision that was contrary to, or
     involved an unreasonable application of, clearly
     established Federal law, as determined by the Supreme
     Court of the United States; or




                                       2
       (2) resulted in a decision that was based on an
       unreasonable determination of the facts in light of the
       evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       Section 2254 “sets several limits on the power of a federal

court to grant an application for a writ of habeas corpus on behalf

of a state prisoner.”        Cullen v. Pinholster, 563 U.S. 170, 181

(2011).     First, Section 2254(a) states that a federal court may

“entertain an application for a writ of habeas corpus in behalf of

a person in custody pursuant to the judgment of a State court only

on    the   ground   that   he   is   in   custody   in   violation    of   the

Constitution or laws or treaties of the United States.”                Section

2254(b) and (c) provide that, subject to certain exceptions, a

habeas petitioner must exhaust state remedies.

       The petitioner carries the burden of proof.              Woodford v.

Visciotti, 537 U.S. 19, 25 (2002) (per curiam).            The Section 2254

standard is “difficult to meet,” Harrington v. Richter, 562 U.S.

86,   102   (2011),   and   is   a    “highly   deferential    standard     for

evaluating state-court rulings, which demands that state-court

decisions be given the benefit of the doubt.”             Woodford, 537 U.S.

at 24 (citation and internal quotation marks omitted).                Finally,

“review under § 2254(d)(1) is limited to the record that was before

the state court that adjudicated the claim on the merits.” Cullen,

563 U.S. at 181.



                                       3
       Moreover, “a determination of a factual issue made by a State

court shall be presumed to be correct. The applicant shall have

the burden of rebutting the presumption of correctness by clear

and convincing evidence.”      28 U.S.C. § 2254(e)(1).

       A habeas petitioner may object to a magistrate judge’s report

and recommendation.     Fed. R. Civ. P. 72(b)(2).       If the petitioner

objects, “The district judge must determine de novo any part of

the magistrate judge's disposition that has been properly objected

to.”    Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).

“Only those specific objections to the magistrate's report made to

the district court will be preserved for appellate review.” Carson

v. Hudson, 421 F. App’x 560, 563 (6th Cir. 2011) (quoting Souter

v. Jones, 395 F.3d 577, 585–86 (6th Cir. 2005)).

                          III.     Analysis

       Here, Greer makes one narrow objection to Magistrate Judge

Smith’s report and recommendation.            Greer contends that counsel

was ineffective because he accepted the government’s plea offer

before trial and his acceptance was never communicated.               First,

Greer claims that trial counsel was ineffective for failing to

communicate his acceptance of the plea agreement.             Second, while

unclear,   Greer    appears   to   argue   that   appellate     counsel     was

ineffective   for   failing   to   adequately     develop    the   record    to

demonstrate that trial counsel was ineffective.             Each argument is

considered below.

                                      4
               A.     Ineffective Assistance of Trial Counsel

(1)   Ineffective Assistance of Counsel Standard

      The Sixth Amendment, made applicable to the states by the

Fourteenth Amendment, provides that a defendant shall have the

assistance of counsel in all criminal prosecutions.                    Missouri v.

Frye, 566 U.S. 134, 138 (2012).           The right to counsel includes the

right to effective assistance of counsel.                 Id. (citing Strickland

v. Washington, 466 U.S. 668, 686 (1984)).

      An ineffective assistance of counsel claim under Strickland

requires that a prisoner show (1) that his “counsel’s performance

was deficient measured by reference to ‘an objective standard of

reasonableness’” and (2) “resulting prejudice, which exists where

‘there    is     a    reasonable   probability       that,   but    for   counsel’s

unprofessional errors, the result of the proceedings would have

been different.’”          United States v. Coleman, 835 F.3d 606, 612

(6th Cir. 2016) (quoting Strickland, 466 U.S. at 688, 694).

      “To      establish     deficient    performance,       a   petitioner     must

demonstrate that counsel’s representation ‘fell below an objective

standard of reasonableness.’”            Wiggins v. Smith, 539 U.S. 510, 521

(2003)    (quoting      Strickland,   466     U.S.   at    688)).      Courts   have

“declined        to   articulate   specific     guidelines       for   appropriate

attorney conduct and instead have emphasized that ‘[t]he proper

measure     of    attorney    performance     remains     simply    reasonableness

under prevailing professional norms.’” Id. (quoting Strickland,

                                          5
466 U.S. at 688) (alterations in Wiggins). Still, a court’s review

of this prong includes a “strong presumption that counsel’s conduct

falls     within     the   wide     range        of     reasonable       professional

assistance.”       Strickland, 466 U.S. at 689.             Petitioner carries the

burden of establishing that “‘counsel made errors so serious that

counsel    was   not    functioning      as    the     “counsel”    guaranteed    the

defendant by the Sixth Amendment.’”                   Harrington v. Richter, 562

U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 687).

      Prejudice      results      from     a     deficient      performance      when

“counsel’s errors were so serious as to deprive the defendant of

a fair trial, a trial whose result is reliable.”                    Strickland, 466

U.S. at 687.       “It is not enough ‘to show that the errors had some

conceivable effect on the outcome of the proceeding.’” Harrington,

562 U.S. at 104 (quoting Strickland, 466 U.S. at 693).

      Meeting      “Strickland’s    high       bar    is    never   an   easy   task.”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010).                  The standard “must

be   applied     with   scrupulous       care,       lest   ‘intrusive     post-trial

inquiry’ threaten the integrity of the very adversary process the

right to counsel is meant to serve.”                 Harrington, 562 U.S. at 105.

“Even under de novo review, the standard for judging counsel’s

representation is a most deferential one” because “[u]nlike a later

reviewing court, the attorney observed the relevant proceedings,

knew of materials outside the record, and interacted with the

client, with opposing counsel, and with the judge.”                      Id.

                                          6
      The right to effective assistance of counsel extends to the

plea-bargaining       process.      “If       a   plea    bargain   is   offered,   a

defendant   has   a    right   to   effective        assistance     of   counsel    in

considering whether to accept [the plea offer].” Lafler v. Cooper,

566 U.S. 156, 162-68 (2012).         In the plea-bargaining context, the

petitioner must demonstrate that but for counsel’s ineffective

performance,

      there is a reasonable probability that the plea offer
      would have been presented to the court (i.e., that the
      defendant would have accepted the plea and the
      prosecution would not have withdrawn it in light of
      intervening circumstances), that the court would have
      accepted its terms, and that the conviction or sentence,
      or both, under the offer's terms would have been less
      severe than under the judgment and sentence that in fact
      were imposed.

Id. at 164; see also Frye, 566 U.S. at 147-48.

(2)   Relevant Procedural History and Magistrate Judge’s Findings

      In the present case, Greer argues that trial counsel asked

Greer whether he would be willing to accept a plea deal and, if

so, how much time in prison he would be willing to accept.                   [DE 25

at 7, Pg ID 469].      Greer claims that he told trial counsel that he

would accept twelve years.            [Id.].             According to Greer, the

Commonwealth offered fifteen years of incarceration. [Id.]. Greer

claims that he communicated his acceptance of the fifteen-year

deal to trial counsel, but that trial counsel never communicated

his acceptance to the Commonwealth or the trial court.                    [Id.].



                                          7
     Greer appealed and after remand the trial court conducted an

evidentiary hearing on Greer’s claim that his attorney had failed

to communicate his acceptance of the Commonwealth’s plea offer.

[DE 21 at 4-5, Pg ID 440-41 (discussing the procedural history of

the state court proceedings)].              After an evidentiary hearing, the

state trial court again denied Greer’s motion to vacate, alter, or

amend sentence pursuant to Kentucky Rule of Criminal Procedure

11.42.     [DE 1-1 at 101-09, Pg ID 116-24].                    In denying Greer’s

motion,    the    trial    court    noted       that    Greer   did    not    raise   his

acceptance of the Commonwealth’s plea agreement at any time during

the trial but instead went along with the trial to completion and

then raised the plea agreement issue for the first time on appeal.

[Id. at 106-07, Pg ID 121-22].                   Additionally, the trial court

considered the Strickland standard, noting that, “[t]rial counsel

gave conflicting testimony regarding the existence or a plea

bargain.”     [Id. at 107, Pg ID 122].                  Moreover, the trial court

found that       “Greer    failed    to   adduce        testimony     from    any   other

witness, including the Commonwealth’s Attorney, or documentary

evidence    from    his    own     counsel’s      file       which    was    within    the

possession,      custody    and     control      of    the    Department      of    Public

Advocacy, to corroborate his claim.”                   [Id. at 108, Pg ID 123].

     Greer appealed the trial court’s denial to the Kentucky Court

of Appeals. The Kentucky Court of Appeals summarized the testimony



                                            8
at   the   evidentiary   hearing   pertaining   to   Greer’s   alleged

acceptance of a plea agreement as follows,

     On November 14, 2014, the trial court held an evidentiary
     [hearing]. Greer and his trial counsel, Jenny Sanders,
     both testified at the hearing. Greer testified that the
     Commonwealth offered him a fifteen-year sentence and
     that he informed Ms. Sanders that he would accept that
     offer. He then testified that his trial counsel informed
     him they were going to trial because she forgot to tell
     the Commonwealth that [Greer] would accept the deal.
          Ms. Sanders testified that she remembered Greer
     declining a plea offer made by the Commonwealth. She
     also denied that she forgot to tell the Commonwealth
     that Greer would accept a plea offer.

[Id. at 115, Pg ID 130].

     After reviewing the relevant testimony, the Kentucky Court of

Appeals affirmed the trial court’s denial of Greer’s motion to

vacate, alter, or amend, concluding that

          In the case at hand, Greer and his trial counsel
     were the only witnesses to testify and no other evidence
     was presented. The trial court specifically found the
     testimony of trial counsel more persuasive. Based on the
     evidence presented at the hearing, this finding is not
     clearly erroneous and we must defer to the trial court’s
     judgment as to the credibility of witnesses.

[Id. at 120, Pg ID 135].

     In finding that Greer was not entitled to habeas relief,

Magistrate Judge Smith found that the Kentucky Court of Appeals

correctly identified the Strickland standard and that “the court’s

application was reasonable, concluding that counsel’s performance

was not deficient based on the credible testimony of Sanders that

she did not fail to convey Greer’s acceptance of a plea offer, but


                                   9
rather, Greer was unwilling to accept the offer the Commonwealth

put on the table.”    [DE 21 at 13-14, Pg ID 449-50].          As a result,

Judge Smith held that Greer had not met his heavy burden and did

“not propound any evidence or arguments calling into question the

credibility   of   Sanders    or   otherwise     challenging   the   court’s

application of Strickland.”        [Id. at 14, Pg ID 450].

(3)   Analysis   of  Greer’s        Objections     to   the    Report     and
      Recommendation

      Greer appears to raise two objections pertaining to the

ineffectiveness of trial counsel.         First, Greer asserts that “[i]t

was unreasonable to conclude that trial counsel’s testimony was

more credible than Greer’s.”          [DE 25] at 7-8, Pg ID 469-50].

Second, Greer appears to argue that the trial court’s finding that

there   was   no   fifteen-year      plea   agreement    offered     by   the

Commonwealth is not supported by the record evidence.           [Id.].

      First, Greer has pointed to no objective evidence in the

record that demonstrates that the state trial court’s finding that

trial counsel’s testimony was more credible than Greer’s was

erroneous.    Clearly, Greer subjectively believes that the Court

erred when it found the testimony of trial counsel more persuasive

than Greer’s testimony.      Still, this situation presented a classic

“he-said, she-said” scenario, where the ultimate determination

came down to who the court found more credible.                Courts make

credibility determinations daily and Greer has pointed to no


                                     10
objective evidence in the record that suggests that trial counsel

lied at the evidentiary hearing.

       In response, Greer asserts that “trial counsel’s testimony

was certainly suspect, her answers were elusive, because she did

not define what others offers had been made by the Commonwealth,

just that there was not one of 15 years . . . and, [that] she did

not forg[et] to convey Greer’s acceptance.”      [Id. at 7, Pg ID 469].

Still, none of these claims, assuming they are true, conclusively

demonstrates that trial counsel is not credible.

       Here, Greer asks this Court to wholly accept that he is the

person that is being truthful, but that argument, standing alone,

is unpersuasive.     The only person asserting that Greer accepted a

fifteen-year plea agreement is Greer himself.          The Commonwealth

disputed that a fifteen-year sentence was ever offered to Greer

and trial counsel asserted that some deal was offered but that

Greer did not accept the offered plea agreement.       [DE 13-2 at 185-

86, Pg ID 379-80].    Thus, Greer’s contentions are disputed by both

the Commonwealth and his trial attorney.

       Moreover, Greer’s claims that trial counsel had a motive to

be untruthful are equally unavailing.       Greer argues that “[t]rial

counsel had every reason to lie, or at least to withhold the truth

because any admission of her failure, [sic] subjected her [to] a

suit for attorney malpractice.”         [DE 25 at 8, Pg ID 470].     But

this    contention   is   completely    unsupported,   conclusory,   and

                                   11
speculative.    Attorneys, and other professionals for that matter,

cannot be categorically imputed with a motive to lie each time

they testify to discuss their work just because they may be

subjected to a future suit for malpractice.

     Furthermore, even assuming, for the sake of argument, that

Greer is correct, and that trial counsel had motive to lie at the

evidentiary    hearing,   Greer   also   arguably   had   a   reason   to   be

untruthful.    Greer’s freedom is at stake in this habeas action.

As such, no one has more at stake here than Greer himself.             Thus,

Greer clearly has much at stake in the present action and based on

Greer’s logic, Greer would also have ample reason to be untruthful

at the evidentiary hearing in an attempt to gain his freedom.

Ultimately, both trial counsel and Greer himself have something at

stake in this action.      As a result, there is no clear indication

that the trial court’s finding that trial counsel was more credible

than Greer was erroneous.

     Second, Greer argues that the trial court’s finding that he

was never offered a fifteen-year plea agreement is erroneous and

unsupported by the record evidence.       The trial court observed that

the Commonwealth’s response refuted that Greer was ever offered a

fifteen-year sentence in exchange for a guilty plea. But the trial

court’s conclusion that Greer was never offered a fifteen-year

sentence is not unreasonable based on the evidence that the trial

court considered.

                                    12
     Again, the only person that alleges that a fifteen-year plea

deal was offered is Greer.    There appears to be no dispute that

some plea deal was offered by the Commonwealth.   Still, according

to the trial court, the Commonwealth denied that any fifteen-year

plea deal was ever offered.   [DE 13-2 at 175, 185 n.1, Pg ID 369,

379].   Greer makes much of the fact that no representative for the

Commonwealth testified under oath at the evidentiary hearing, but

that is of no moment here.    The trial court was entitled to base

its findings in part on briefs and submissions presented in favor

and in opposition to the motion to vacate, alter, or amend.     As

such, the fact that no one representing the Commonwealth testified

at the evidentiary hearing does not indicate that the Court’s

finding that no fifteen-year sentence was ever offered.

     Moreover, trial counsel confirmed that a plea deal was offered

to Greer but did not confirm that a fifteen-year sentence was

offered. But, more importantly, trial counsel testified that Greer

declined to accept the offered plea deal.      Greer perfunctorily

argues that there was an enforceable plea agreement before trial,

but this argument has no merit because, even assuming, for the

sake of argument, that Greer is correct that he was offered a

fifteen-year sentence, he has failed to provide any objective

evidence that he ever accepted that offer.

     In sum, the state courts applied the correct legal standard

when considering Greer’s motion to vacate, alter, or amend and the

                                 13
conclusion of the state courts is supported by the record evidence.

First, Greer’s trial counsel testified that Greer never accepted

any offered plea deal and the state court’s finding that her

testimony was more credible than Greer’s was not unreasonable.

Second,    the    trial    court    noted      that   “Greer        failed   to   adduce

testimony from any other witness, including the Commonwealth’s

Attorney, or documentary evidence from his own counsel’s file which

was within the possession, custody and control of the Department

of Public Advocacy, to corroborate his claim.”                     [DE 1-1 at 108, Pg

ID 123].

      At   present,       Greer    has   similarly         failed    to   present    any

objective evidence, other than his own conclusory and subjective

assertions, that he was ever offered and accepted a fifteen-year

sentence in exchange for a guilty plea.               It follows then that trial

counsel cannot be ineffective for failing to communicate a plea

deal if there is no objective evidence that Greer ever accepted

any such deal.        As a result, Greer has failed to meet the high

burden of demonstrating that the state court adjudication resulted

in a decision contrary to or that was an unreasonable application

of   clearly     established      federal      law    or    that    the   adjudication

resulted in an unreasonable determination considering the facts.




                                          14
   B.     Ineffective Assistance of Appellate or Post Conviction
                                Counsel

       While    unclear,     Greer    appears     to     argue   that    his     post-

conviction counsel was also ineffective.                  [DE 25 at 8-9, Pg ID

470-71].       But Greer appears to make this argument for this first

time    in      his   objection       to    the   Magistrate’s          report     and

recommendation.         In   his     petition,    Greer     asserts     ineffective

assistance of counsel based on failure to relay the plea offer

made by the Commonwealth.          [DE 1 at 3, Pg ID 3].         Additionally, in

his reply to the government’s response in opposition, Greer does

not appear to assert that appellate counsel was ineffective.                      [See

DE 17].

       The law is clear that issues raised for the first time in

objections to a Magistrate Judge’s report and recommendation are

deemed waived.        See, e.g., Murr v. United States, 200 F.3d 895,

902 n. 1 (6th Cir. 2000); United States v. Waters, 158 F.3d 933,

936 (6th Cir. 1998); Marshall v. Chater, 75 F.3d 1421, 1426-27

(10th Cir. 1996) (citing cases from other circuits holding that

issues raised for the first time in objections to a magistrate

judge’s report and recommendation are waived).                      And for good

reason, the Federal Magistrates Act of 1968 was not intended “to

give litigants an opportunity to run one version of their case

past    the    magistrate,    then    another     past    the    district      court.”

Greenhow v. United States, 863 F.2d 633, 638–39 (9th Cir. 1988),


                                           15
rev'd on other grounds, United States v. Hardesty, 977 F.2d 1347

(9th Cir. 1992) (en banc).

      In the present case, Greer’s argument that post-conviction

counsel was ineffective has been waived because Greer failed to

raise this issue before the Magistrate Judge.              At this juncture,

considering the merits of this argument, raised for the first time

in   Greer’s   objections   to       the    Magistrate   Judge’s   report     and

recommendation, would undermine the authority of the Magistrate

Judge by allowing Greer to wait until the recommended ruling to

advance additional arguments.               As a result, Greer’s argument

pertaining to ineffective assistance of post-conviction counsel

was waived and is not considered by this Court.

                               IV.    Conclusion

      Here, Greer has failed to meet his high burden to demonstrate

that the state courts reached an adjudication that violated clearly

established    federal   law     or    reached    a   decision   based   on    an

unreasonable determination of the facts based on the evidence

before the state court. Additionally, Greer has failed to overcome

the presumption that the state court’s factual finding was correct.

      Accordingly, IT IS ORDERED as follows:

      (1)   Magistrate Judge Smith’s report and recommendation [DE

21] is ACCEPTED and ADOPTED in its entirety;

      (2)   Defendant Sharon Dale Greer’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 [DE 1] is DENIED;

                                           16
     (3)   Greer’s request for an evidentiary hearing is DENIED;

     (4)   Greer’ request for a certificate of appealability is

DENIED;

     (5)   This action is DISMISSED WITH PREJUDICE and STRICKEN

from the Court’s active docket; and

     (6)   Judgment in favor of the respondent shall be entered

contemporaneously with this memorandum opinion and order.

     This the 4th day of April, 2019.




                                17
